Citation Nr: 1339839	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  13-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left and right knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from November 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002)).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in September 2013, when the Board reopened claims of service connection for claimed knee disorders.  The Board remanded those reopened claims at that time for additional development.  The case has been returned to the Board at this time for further appellate review.  

In the September 2013 remand, the Board requested that the Veteran be afforded a VA examination of his knees.  Such was performed in October 2013, at which time the examiner noted that the claims file had not been received in time for the examination.  She stated she was unable to provide an opinion without reviewing the claims file.  The claims file was submitted to the examiner in November 2013, for an addendum and an addendum was associated with the claims file.  That addendum indicated that the "claims file was reviewed by examiner;" however, no opinion was provided.

The Board is remanding the claim at this time in order to obtain an addendum which actually provides an opinion as requested in the previous Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the previous VA examiner in order to obtain an addendum to the October 2013 and November 2013 VA examination report and addendum.  

After reviewing the claims file, the examiner should address the following:

(a) Identify each knee disorder found (right and left), including any degenerative joint disease of the knees.

(b) For each knee disorder found, including degenerative joint disease, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the 1951 tank incident where the Veteran fell on his knees.

The examiner must specifically discuss the Veteran's lay evidence regarding continuity of symptomatology and chronicity of his symptoms during and after service, as well as W.R.F.'s November 2009 statement.  The examiner must additionally address the Veteran's right knee complaints shown on his May 1952 separation examination and whether such complaints reflect the prodromal indication of any chronic disease.  The examiner must also discuss the January 1955 VA examination and Dr. C.S.'s August 2010 treatment note and opinion.

The examiner should also discuss any other relevant and pertinent medical evidence in the record.  The medical reasons for accepting or rejecting the Veteran's report of in-service injury and continuity of symptoms thereafter should be set forth in detail.

(c) If the VA examiner finds that any knee disorder is related to service, the examiner should additionally opine whether the opposing knee disorder is caused by or related to the service-related knee disorder, or whether an opposing knee disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the service-related knee disorder.

All opinions must be accompanied by a clear rationale.  If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the October2013 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the October 2013 VA examiner or any other reviewer cannot answer the above without examination of the Veteran, he should be scheduled for an examination.)

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for left and right knee disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

